               Case 2:20-cv-00738-TSZ Document 29 Filed 10/09/20 Page 1 of 4




 1                                                                    The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                        NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                        DECLARATION OF ALISON I. STEIN
19            v.
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31           I hereby declare that, on October 8, 2020, I emailed Defendants in the above-captioned
32
33   matter the Court’s Judgment and Permanent Injunction. See Dkt. 28, ¶ 9. I emailed the
34
35   Judgment and Permanent Injunction to the following addresses:
36
37
38    Defendant                   Associated Email Addresses
39    Anxchip.com                     sales@anxchip.com
40    (now Lowbr.com)                 pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
41                                    9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
42                                    abuse@cloudflare.com
43                                    abuse@namecheap.com
44                                    support@mail.whoisguard.com
45


     -1                                                             G O RD O N   600 University Street
     No. 2:20-cv-00738                                                TILDEN     Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                   CORDELL       206.467.6477
               Case 2:20-cv-00738-TSZ Document 29 Filed 10/09/20 Page 2 of 4




 1    Axiogame.com                 sales@axiogame.com
 2                                 service@wintopay.com
 3                                 1603813102@qq.com
 4                                 contact@privacyprotect.org
 5                                 abuse-contact@publicdomainregistry.com
 6
 7    Flashcarda.com               admin@flashcarda.com
 8    (now Materpl.com)            9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
 9                                 abuse@cloudflare.com
10                                 abuse@namecheap.com
11                                 support@mail.whoisguard.com
12
13    Mod3dscards.com              admin@mod3dscard.com
14    (now Brujoon.com)            yellanna@yahoo.com
15                                 pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
16                                 dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
17                                 abuse@cloudflare.com
18                                 abuse@namecheap.com
19                                 support@mail.whoisguard.com
20
21
      Nx-card.com                  admin@nx-card.com
      (now Agresu.com)             12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
22
                                   abuse@cloudflare.com
23
                                   abuse@namecheap.com
24
                                   support@mail.whoisguard.com
25
26    Sxflashcard.com              spielking@outlook.com
27                                 qiumin2019@yeah.net
28                                 sxflashcard@163.com
29                                 sxflashcard.com@domainsbyproxy.com
30                                 abuse@godaddy.com
31
32    Txswitch.com                 noreply@notice.mailzh.com
33                                 teamxecutersx@163.com
34                                 txswitch.com@domainsbyproxy.com
35                                 abuse@godaddy.com
36    Usachipss.com                admin@usachipss.com
37    (now Nerged.com)             pw-4a6563c6dcb030493c219c6c14125e65@privacyguardian.org
38                                 3dc9efc662604c7fa57e2936b15909ed.protect@whoisguard.com
39                                 abuse@cloudflare.com
40                                 abuse@namecheap.com
41                                 support@mail.whoisguard.com
42
43
44
45


     -2                                                        G O RD O N    600 University Street
     No. 2:20-cv-00738                                           TILDEN      Suite 2915
                                                               THOMAS        Seattle, WA 98101
                                                              CORDELL        206.467.6477
               Case 2:20-cv-00738-TSZ Document 29 Filed 10/09/20 Page 3 of 4




 1           I declare under penalty of perjury that following is true and correct.
 2
 3                                                 __________/s/ Alison I. Stein___________
 4                                                              Alison I. Stein
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     -3                                                                G O RD O N     600 University Street
     No. 2:20-cv-00738                                                   TILDEN       Suite 2915
                                                                       THOMAS         Seattle, WA 98101
                                                                      CORDELL         206.467.6477
               Case 2:20-cv-00738-TSZ Document 29 Filed 10/09/20 Page 4 of 4




 1           DATED this 9th day of October, 2020.
 2
 3                                          GORDON TILDEN THOMAS & CORDELL LLP
 4                                          Attorneys for Plaintiff
 5
 6                                          By    /s/ Michael Rosenberger
 7                                               Michael Rosenberger, WSBA #17730
 8                                               Michael P. Brown, WSBA #45618
 9                                               600 University Street, Suite 2915
10                                               Seattle, WA 98101
11                                               Tel: 206.467.6477
12                                               mrosenberger@gordontilden.com
13                                               mbrown@gordontilden.com
14
15
16                                          JENNER & BLOCK LLP
17                                          Attorneys for Plaintiff
18
                                            By    /s/ Alison I. Stein
19
                                                 Alison J. Stein, Admitted Pro Hac Vice
20
                                                 Cayman C. Mitchell, Admitted Pro Hac Vice
21
                                                 919 Third Avenue, 38th Floor
22
                                                 New York, NY 10022
23
                                                 Tel: 212.891.1600
24
                                                 astein@jenner.com
25
                                                 cmitchell@jenner.com
26
27
                                                 Christopher S. Lindsay, Admitted Pro Hac Vice
28
                                                 633 West 5th Street, Suite 3600
29
                                                 Los Angeles, CA 90071
30
                                                 Tel: 213.239.5100
31
                                                 clindsay@jenner.com
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     -4                                                          G O RD O N   600 University Street
     No. 2:20-cv-00738                                             TILDEN     Suite 2915
                                                                 THOMAS       Seattle, WA 98101
                                                                CORDELL       206.467.6477
